Citation Nr: 0728906	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-25 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a broken front 
tooth.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a lip 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1968 
up until retiring in  March 1990.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina.     

The Board further notes that the veteran's the May 2004 VA 
Form 9 (substantive appeal) of the claims on appeal, the 
veteran raised the additional issue of service connection for 
a broken front tooth for the purposes of eligibility for VA 
outpatient treatment (under 38 C.F.R. § 3.381).  Whereas the 
petition to reopen a claim for service connection for a 
dental disorder only pertains to a claim for compensation 
purposes, the issue `of outpatient treatment eligibility is 
not currently before the Board.  See 38 C.F.R. § 20.200 
(2006).  It has not been adjudicated in the first instance, 
much less denied and timely appealed.  Indeed, as the RO's 
May 2004 Statement of the Case (SOC) explains, eligibility 
for outpatient dental treatment is determined by the nearest 
VA dental clinic.  But in his May 2004 VA Form 9 the veteran 
has asserted that the Greeneville VA outpatient clinic denied 
eligibility.  As the claims file does not contain any 
documentation regarding the filing or status of any dental 
eligibility claim with the Greeneville VA outpatient clinic, 
such issue referred to the RO for appropriate action.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice as to 
the additional evidence required to substantiate the claims 
being decided, including an explanation of the mutual 
obligation between VA and himself to obtain that information 
and evidence.  Moreover, all relevant evidence necessary for 
an equitable disposition of these matters has been obtained.

2.	Through a January 2000 rating decision, the RO denied the 
veteran's original claims for service connection for a broken 
front tooth (for disability compensation purposes), and 
residuals of a lip injury.  He was notified of that decision 
later that month, and did not file a timely appeal in 
response.

3.	While additional evidence has been received since that 
determination which    was not previously of record, it 
nonetheless does not relate to an unestablished fact 
necessary to substantiate the veteran's claims.


CONCLUSIONS OF LAW

1.	The RO's January 2000 rating decision denying the veteran's 
claims for service connection for a broken front tooth, and 
residuals of a lip injury, is final on the merits.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.201 
(2006).

2.	New and material evidence has not been received to reopen 
these previously denied claims.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).


During the pendancy of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  Upon receipt of an application for 
"service connection" (including a petition to reopen a 
claim that was previously denied, the decision upon which has 
become final) therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide  the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

In furtherance of the above criteria pertaining to 
comprehensive VCAA notice, the veteran has been appropriately 
informed as to the procedures in effect for the continuing 
development of his petitions to reopen.  Preliminarily, 
through the issuance of an October 2003 VCAA notice letter, 
and the May 2004 statement of the case (SOC), each of the 
elements for satisfactory notice as set forth under the 
Pelegrini II decision have effectively been met. 

In this regard, the October 2003 notice correspondence sent 
by the RO informed  the veteran as to the general 
requirements to substantiate his petitions to reopen --that 
involving "new and material" evidence to reopen the 
previously denied claims for service connection.  The May 
2004 SOC later set forth more detailed exposition of the 
information and evidence required to substantiate the claims.  
That correspondence then proceeded to offer an explanation as 
to the mutual responsibility between VA and the veteran and 
himself to obtain additional evidence relevant to the 
disposition of the claims at issue -- including that VA would 
undertake reasonable efforts to assist in obtaining any 
additional remaining medical records, employment records, or 
other Federal records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  Thus, the notice information was 
sufficiently detailed and informative that the first three 
elements of satisfactory notice as set forth through the 
Pelegrini II decision have been met.  

Additionally, an April 2004 letter the RO sent to the 
veteran following receipt of his March 2004 notice of 
disagreement (NOD) in this case included language requesting 
that if he had any further evidence in his possession that 
pertained to his appeal, to please send it to the RO; he was 
further notified that if he had any other evidence or 
information which he believed would support his claims, to 
notify that agency.  So the fourth and final element of VCAA 
notice was likewise met.   

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his petitions to reopen (and by implication, at this 
point, both claims for service connection on the merits), any 
questions as to the appropriate disability rating or 
effective date  to be assigned are rendered moot.

Furthermore, in the recent decision of Kent v. Nicholson, 20 
Vet. App. 1 (2006),  the Court set forth additional criteria 
as to the content of the notice to be provided in connection 
with a petition to reopen, essentially requiring that VA 
provide a comprehensive definition of "new and material" 
evidence.  In carrying out this notice obligation, VA must 
consider the basis for the previous denial and then provide 
an explanation of what evidence would be needed to 
substantiate the element(s) found insufficient in the 
previous denial.  In this instance, the October 2003 notice 
letter provided a claim-specific definition of the standard 
for "new and material" evidence which met the notice 
obligations prescribed by the Kent decision.    

In addition to above considerations as to the content of the 
notice provided, the relevant notice information must also 
have been timely sent.  The Court in Pelegrini II prescribed 
as the legal definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the 
initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Here, the 
October 2003 notice letter in question preceded the issuance 
of the January 2004 rating decision on appeal -- so the 
timing of that notice correspondence was correct within the 
meaning of the above standard.  

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  A substantial portion of the relevant evidence and 
information of record had been obtained as of the original 
January 2000 rating decision the veteran is attempting to 
reopen, which included his service medical records (SMRs), VA 
examination reports following his discharge from service, and 
VA clinical records for a two-month period in 1996.  Since 
then, the RO has also arranged for the veteran to undergo a 
December 2003 VA orthopedic examination.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support his claims, 
the veteran himself has submitted additional copies of 
reports of in-service hospitalization, a September 1991 
private physician's report, and several personal statements.  
He has not at any point requested the opportunity to testify 
at a hearing in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Petitions to Reopen

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained in the line of duty while in the military.        
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006). 
 
In regard to claims for service connection for a dental 
disability, under 38 C.F.R.         § 3.381, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided under 
38 C.F.R. § 17.161.  Section 3.381 then sets forth the 
applicable procedures to determine dental treatment 
eligibility, including various provisions under which an 
identified condition is presumed service-related.  (An 
earlier version of the regulation pertaining to dental claims 
at 38 C.F.R. § 4.149 (1999), in effect prior to June 8, 1999, 
which provided a somewhat more limited basis of entitlement        
would not be relevant in this case inasmuch as the veteran's 
original claim was filed three-months after the revised 
regulation, codified at section 17.61, took effect).  

As discussed below, however, the present matter involves a 
petition to reopen a claim for service connection only for 
disability compensation purposes.             Service-
connected compensation for loss of teeth or other qualifying 
dental disorder generally requires that there have manifested 
loss of substance of body of maxilla  or mandible, or of the 
soft tissue surrounding that region.  See 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916 (provision of the VA Rating 
Schedule pertaining to compensation for loss of teeth).  

In the present matter, the RO's January 2000 rating decision 
adjudicated and  denied the veteran's original claims for 
service connection for a broken front tooth (for disability 
compensation purposes), and residuals of a lip injury.  The 
evidence considered at that time included the veteran SMRs, 
including reports of in-service hospitalization, several VA 
examinations, VA clinical records from a two-month period in 
1996, and several statements from the veteran himself.  
Considering        at first, the veteran's claim for service 
connection for broken front tooth, the RO indicated that this 
claim was being denied in the absence of evidence of a 
condition recognized as disabling for VA purposes, to include 
evidence of any loss of substance of the mandible or maxilla.  
Thus, notwithstanding that the record demonstrated the 
veteran had indeed sustained a broken right upper incisor in    
June 1969 under circumstances involving in-service trauma 
during a helicopter accident, he did not have a present 
condition that would support an award of compensation (i.e., 
apart from the provisions that would pertain to outpatient 
treatment eligibility for this type of condition).  
Additionally, the claim for     service connection for 
residuals of a lip injury was denied, in that whereas the 
veteran had sustained a laceration to the lower lip in the 
above-mentioned accident, there was no evidence of any 
residual disorder from the original injury. 

The RO then notified the veteran of the January 2000 rating 
decision later that month, and he did not commence an appeal 
of it through filing a timely NOD within one-year of its 
issuance.  Hence, that decision became final and binding on 
him based on the evidence then of record.  See U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.  Furthermore, 
this, in turn, means there must be new and material evidence 
since that decision to reopen his claims and warrant further 
consideration of them on a de novo basis.  38 U.S.C.A. § 
5108, 38 C.F.R. § 3.156; see also  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's January 2000 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
reach the underlying claims to adjudicate them de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the veteran's petition to reopen the previously denied claims 
for service connection was received in October 2003, after 
that cutoff date. So the amended version of § 3.156(a), 
providing a new definition of new and material evidence, 
applies to his current appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

Since the RO's issuance of its January 2000 rating decision 
denying the veteran's original claims for service connection, 
several items of evidence have been obtained and added to the 
claims file.  This consists of the report of a December 2003 
VA orthopedic examination, a September 1991 private 
physician's report, additional copies of the veteran's in-
service hospitalization between June and July 1969,         
and personal statements he has submitted in October 2003 and 
May 2004.        
Based upon the justification for the original denial, new and 
material evidence to warrant reopening the claim pertaining 
to a dental disorder would necessarily include evidence of a 
qualifying compensable disorder.  See 38 C.F.R. § 4.150.  
Similarly, medical evidence establishing any current 
disability would be material regarding the claimed residuals 
of a lip injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury   to cases where such incidents 
have resulted in a disability.").   

Reviewing the evidence that has been obtained from the above-
identified sources, the report of the veteran's December 2003 
VA medical examination pertains entirely to the evaluation of 
an existing service-connected left knee disorder, and is not 
of relevance to either claimed disorder associated with his 
present petitions to reopen.  Likewise, the September 1991 
private physicians' report documents an arthroscopic surgery 
performed on the left knee and is limited to a discussion of 
that particular procedure.

The recently received copies of additional reports of 
hospitalization at a military facility during service, are 
essentially cumulative of information already of record, and 
therefore do not constitute new evidence.  In any event, 
these reports confirm the occurrence of in-service injury 
pertinent to both the claims under review, but do not help 
substantiate the existence of the requisite current claimed 
disabilities.

The veteran's contentions as set forth through his October 
2003 and May 2004 personal statements are also cumulative of 
his earlier assertions as provided in advance of the January 
2000 decision denying his original claims.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  See also, Untalan v. 
Nicholson, 20 Vet. App. 467 (2006) (the presentation of new 
arguments based on evidence already of record at the time of 
the previous decision does not constitute the presentation of 
new evidence).  In reference to the claimed mental disorder, 
it warrants mention also that the veteran has not alleged 
that the claimed present condition of a broken right upper 
incisor involves any loss of bone or the alveolar process.  
Additionally, inasmuch as the veteran is a layman without the 
necessary medical training or expertise, he cannot offer a 
probative opinion himself on the current diagnosis of either 
a claimed dental disorder, or residual of a lip injury.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Accordingly, the evidence which has been added to the claims 
file since the RO's January 2000 decision on the veteran's 
claims, is not material to the outcome of these claims, and 
hence, does not warrant reopening of them.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998).  Whereas new and material 
evidence has not been presented to reopen the finally 
disallowed claims for service connection for a broken front 
tooth (for disability compensation purposes), and residuals 
of a lip injury, the benefit of the doubt doctrine is not 
applicable, and the petitions to reopen must be denied.  
See Annoni v. Brown, 5 Vet. App. 463, 476 (1993).


ORDER

The petition to reopen a claim for service connection for a 
broken front tooth for disability compensation purposes is 
denied.

The petition to reopen a claim for service connection for 
residuals of a lip injury is denied.




______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


